*347OPINION OF THE COURT
Per Curiam.
Respondent Scott McKay Wolas was admitted to the practice of law in the State of New York by the First Judicial Department on April 25, 1977, as Scott Jonathan Wolas. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (Committee) previously sought an order pursuant to 22 NYCRR 603.4 (e) (1) (i), immediately suspending respondent from the practice of law until further order of the Court, due to his willful failure to cooperate with the Committee in its investigation. This motion was granted by an order of this Court entered October 30, 1997 (Matter of Wolas, 236 AD2d 55).
The Committee’s notice of motion to suspend specifically stated, pursuant to 22 NYCRR 603.4 (g), that an attorney who is suspended and has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension may be disbarred without further notice.
By motion dated November 4, 1998, the Committee now moves for an order disbarring respondent from the practice of law, pursuant to 22 NYCRR 603.4 (g), on the ground that respondent has been suspended under 22 NYCRR 603.4 (e) (1) (i) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the date of the order of suspension. As with the motion to suspend, respondent has not responded to the instant motion.
Accordingly, in light of the foregoing and inasmuch as more than six months have elapsed since the date of this Court’s suspension order, and respondent has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee’s motion for an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g) should be granted.
Williams, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ., concur.
Motion granted, and respondent disbarred from the practice of law in the State of New York, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, all effective the date hereof.